Mr. Justice Thompson delivered the opinion of the court. This is an action of forcible entry and detainer originally brought by appellee before a justice of the peace. The defendant, appellant here, took -an appeal from the judgment of the justice to the County Court. In the County Court a jury was waived. The case was tried before the judge and a judgment rendered in favor of plaintiff. Neither the abstract nor the bill of exceptions contains any exception to the findings or judgment of the court and no exception was taken to the rulings upon the propositions of law presented by appellant. In a case tried without a jury an exception to a ruling upon the admission of testimony cannot be considered upon an appeal unless an exception was taken to the judgment. East St. Louis Electric R. R. Co. v. Cauley, 148 Ill. 490; Hawley v. Huth, 114 Ill. App. 29. There being no question presented by this record for our consideration, the judgment is therefore affirmed. Affirmed.